                    IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                              WESTERN DIVISION

                               Civil Action No.: 5:20-cv-610-FL

 Barbara Newman,

               Plaintiff,

                vs.
                                                                     ORDER
 North Carolina Insurance Underwriting
 Association / North Carolina Joint
 Underwriting Association; Kellogg-Morgan
 Agency, Inc.; Nina Wethington a/k/a Nina T.
 Wethington a/k/a Nina Theodora Wethington;
 and John/Jane Does 1-100,

                Defendants.


       Based upon the foregoing Motion, and for good cause shown, it is ORDERED that

Defendants North Carolina Insurance Underwriting Association (“NCIUA”) and North Carolina

Joint Underwriting Association (“NCJUA”) may have up to and including December 27, 2020,

within which to serve an Answer or other responsive pleading to the Plaintiff’s Complaint.

                              This the _____ day of ___________, 2020.




                                            __________________________________________
                                            Presiding Judge/Magistrate Judge/Clerk




                                               1

         Case 5:20-cv-00610-FL Document 21-1 Filed 11/25/20 Page 1 of 1
